Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 12 October 2020 and 2 November 2020 have been entered. 

Election/Restriction
Applicant’s election, without traverse, of Group I, claims 1-9 and 13-16, and the species of: A-a) wherein the active substance is Atezolizumab, in the reply filed on 15 November 2022 is acknowledged.
Claims 1-23 are pending. Claims 10-12 and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-9 and 13-16 are under examination to the extent they read on the elected species. Claims 1-4 and 6 read on the elected species, and claims 5, 7-9 and 13-16 are withdrawn as being drawn to non-elected species. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
In the abstract, “non-small lung cancer” should be “non-small cell lung cancer (NSCLC)”.
The citations of the non-patent literatures in the specification are incomplete, see, for example, in paragraphs [0009 [0012].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name “Avastin”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Bevacizumab” and, accordingly, the identification/description is indefinite.
Claim 6 recites “The pharmaceutical preparation according to claim 1, comprising about 10 mg/ml to about 65 mg/ml of Atezolizumab, about 50 mM to about 450 mM of L-histidine, about 500 mM to about 2450 mM sucrose, about 1 mM to about 10 mM polysorbate 20, and about 60 mM to about 300 mM of glacial acetic acid, wherein the pharmaceutical preparation has a pH of about 5.8 to about 6, …”. The term “about” in the claim is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al. (US 2016/0166685 A1, Pub. Date: Jun. 16, 2016).
Cheung teaches a formulation comprising an anti-PDL1 antibody, including MPDL3280A (clone YW243.55.S70) (atezolizumab) [0176]. Cheung teaches that the formulation comprises the antibody at an amount of about 60 mg/mL, histidine acetate in a concentration of about 20 mM, sucrose in a concentration of about 120 mM, and polysorbate (e.g., polysorbate 20) in a concentration of 0.04% (w/v), and the formulation has a pH of about 5.8 [0229].
Therefore, Cheung anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2016/0166685 A1), in view of Andya et al. (EP 1 802 344 B1, Pub. Date: 15 August 2012).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Cheung teaches as set forth above. Cheung, however, does not teach adding glacial acetic acid in the formulation.
Andya teaches using a histidine acetate buffer for preparing a pharmaceutical formulation comprising pertuzumab (an antibody) (see claims). Andya teaches that the histidine acetate buffer is prepared by titrating L-histidine (free base, solid) with acetic acid (liquid) to a pH of 5.5 to 6.5, preferably pH 5.8 to 6.2 [0063]. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the formulation of Cheung by adding L-histidine and titrating with acetic acid to a pH of about 5.8. One of ordinary skill in the art would have been motivated to do so, because Cheung teaches preparing a formulation of an anti-PDL1 antibody, e.g., atezolizumab, comprising a histidine acetate buffer, pH 5.8, and Andya teaches using a histidine acetate buffer in an antibody formulation by titrating L-histidine (free base, solid) with acetic acid (liquid) to a desired pH, preferably, 5.8 to 6.2. Therefore, the combined teachings provide a reasonable expectation of success in making a pharmaceutical formulation comprising atezolizumab.
Regarding the concentration ranges of the excipients, claim 6 recites “about 50 mM to about 450 mM of L-histidine, about 500 mM to about 2450 mM sucrose, about 1 mM to about 10 mM polypolysorbate 20, and about 60 mM to about 300 mM of glacial acetic acid”, the specification does not provide any indication as to what range is covered by the term “about”. Given the indefinite nature of the claim, the concentration ranges of the excipients taught by Cheung and Andya meet the limitations of the instant claims. Further, given that the level of skill in this art is very high, and that optimizing parameters such as the concentration of an excipient in a pharmaceutical formulation is routine, modifying the excipients (e.g., L-histidine, acetic acid, sucrose, and polysorbate 20) in the formulation taught by Cheung to the claimed ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of:
U.S. Patent No. 11,365,248 (Application No. 17/361,651);
U.S. Patent No. 11,304,897 (Application No. 17/342,781);
U.S. Patent No. 11,304,901 (Application No. 17/001,889); and
U.S. Patent No. 11,369,760 (Application No. 15/658,431).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope and the claims of the cited U.S. patents anticipate the instant claims.

Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending applications:
Application No. 17/354,140;
Application No. 17/354,345;
Application No. 17/316,933;
Application No. 17/152,049;
Application No. 16/910,860;
Application No. 16/890,528; and
Application No. 16/881,354.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope and the claims of the cited U.S. patents anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 5, 2022